Notice of Pre-AIA  or AIA  Status
This  Office action is in response to the amendment filed 12/22/18.  Claims 1, 3-5 and 7-17 are pending.  Claims 2, 6 and 18-21 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheet filed 12/22/21 is approved.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support found in the original disclosure for the limitation of “a wall panel received directly on the laterally extending portions of the flange”.  This limitation has been added by amendment and argues as a feature distinguishing from Hohl.  There is no mention of this found in the specification or original claims and the figures fall to clearly illustrate this feature.


Claims 1, 4, 5, 7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2,073,278 to Hohl.
Hohl provides a system of profiles which could be arranged horizontally and/or vertically on an underlying wall 7 for receiving wall panels 5/50.
Backing part having element 2 in the embodiment of figure 3 meets the limitation of a bracket having a back plate with walls extending therefrom. Flanges 4 with recesses or “channels” to receive sealing means 6 [page 2, col. 1, lines 6-8].  Top cap 40 is adapted to be received in the bracket and includes flanges 40’ [cl. 14] for securing the edges of panels 5 between the top cap flanges and platform flanges.  Laterally extending portions 4’ and 4” are provided on opposite side of one of the recesses.  Figure 3, shows the panel 5 in direct contact with the laterally extending portions 4’ and 4”.
The limitation “hammered into the bracket” is considered a product-by-process limitation. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  MPEP 2133.  Further, Hohl describes the finishing members as being forced into the backing member at page 1. column 2, line 25 which is considered to meet or be the equivalent of “hammered into”.
With respect to claim 4, a clearance is illustrated at approximately reference number 1 in figure 3.
With respect to claim 5, a centrally located notch is formed between feet 3.
With respect to claim 7, the flanges 40 include a return bend which is parallel to the walls of the bracket.

With respect to claim 13, the channels receiving the sealants 6 and 60 are parallel to the wall 7.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,073,278 to Hohl in view of U.S. Patent 4,385,850 to Bobath.
Hohl provides each of the elements of the claim as best understood except for the walls including inwardly extending protrusions adapted to engage corresponding outwardly extending protrusions on the top cap.
Figure 4 of Bobath teaches that this feature was known at the time of the effective filing date of the invention.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have provided the walls of Hohl with the inward protrusions taught by Bobath at 96 and the top cap with outward protrusions as taught by Bobath at 13b to provide a joining means to accommodate panels of different thicknesses at to provide a more mechanical positive interlock than the friction fit taught by Hohl.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,073,278 to Hohl in view of U.S. Patent 6,588,165 to Wright.
Hohl provides for drilling holes for mounting screws 8 along the center of the base but fails to provide that the mounting base includes a centerline shallow notch.

	It would have been obvious at the time of the effective filing date of the invention to one having ordinary skill in the art to have provided the mounting base of Hohl with a screw finder groove as taught by Wright at 26 to allow for proper positioning of the screws. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,073,278 to Hohl.
Hohl provides each of the elements of the claims except for color coding based upon location, order or orientation.
The examiner takes official notice that color coding construction pieces based upon intended installation order, orientation and location is known in the construction arts and would have been obvious to try to one having ordinary skill in the art at the time of the effective filing date.  There would have no unexpected or unpredictable results obtained in color coding at least the backing parts of Hohl to designate location, orientation or order of installation.

Claims 8 and 9 are allowed.

Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. 
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636